



SECOND AMENDMENT
TO
TRANSFER AGENT AGREEMENT




This Second Amendment to the Transfer Agent Agreement, dated as of January 1,
2017 (the “Amendment”), is between Ameriprise Certificate Company (the
“Company”) and Columbia Management Investment Services Corp. (the “Transfer
Agent”), and amends the Transfer Agent Agreement, dated as of December 31, 2006
and amended as of January 1, 2013 (the “Agreement”), between the Company and the
Transfer Agent.


WITNESSETH:
WHEREAS, the Company and the Transfer Agent are parties to the Agreement; and
WHEREAS, the Company and the Transfer Agent desire to amend the terms of the
Agreement as set forth herein.
NOW, THEREFORE, the parties hereby agree as follows:
(1)
Schedule A to the Agreement is hereby deleted in its entirety and replaced by
Schedule A attached hereto.

(2)
This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all of
which taken together will constitute one and the same instrument.

(3)
Except to the extent amended hereby, the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF the parties have executed this Amendment as of the date first
written above.






AMERIPRISE CERTIFICATE COMPANY
By:
/s/ Abu M. Arif
 
Name:
Abu M. Arif
 
Title:
President and Chief Executive Officer
 





COLUMBIA MANAGEMENT INVESTMENT SERVICES CORP.
By:
/s/ Lyn Kephart-Strong
 
Name:
Lyn Kephart-Strong
 
Title:
President
 



E-2



--------------------------------------------------------------------------------






Schedule A


COMPENSATION TO TRANSFER AGENT




For services provided under this Agreement, the Transfer Agent shall be paid the
fees and costs described in Section 1 of this Schedule. Section 2 of this
Schedule describes computation, invoicing and payment terms.


1.     Compensation Items
a.
Fees. The Transfer Agent shall be paid a monthly fee for each month during the
term of this Agreement in an amount equal to one-twelfth of $30.00 per
certificate owner account maintained by the Transfer Agent under this Agreement.
For these purposes, the number of certificate owner accounts in a month shall be
an average of the number of such accounts on the first and last days of the
month.

b.
Effective Period; Material Changes. The fees set out in this Schedule shall be
effective until the parties agree otherwise.



2.     Computation, Invoicing and Payment Terms
Each month, the Transfer Agent shall prepare an invoice setting forth the amount
payable by the Company under this Agreement. The fees described herein shall be
paid by the Company monthly in arrears within five (5) business days after
receipt by the Company of the invoice for such month.


E-3

